DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 5/19/2022.  Claim 3 has been previously canceled.  Claims 1-2 and 4-22 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Independent claims 1 and 18 have been amended to include a limitation stating “a wide area network (SD-WAN) to manage connectivity between the satellite and terrestrial cellular links by maintaining connectivity in both the satellite and terrestrial cellular links concurrently and enabling a seamless transition when switching traffic between the satellite and terrestrial cellular links without switching or breaking sessions”.  Applicant argues that these claim features are not disclosed in to combination of Davies et al., Reis, Zavesky et al., and Tofighbakhsh et al.  Specifically, Applicant argues that although Davies et al. mentions utilizing an SD-WAN in paragraph 22, there is no mention of using the SD-WAN to orchestrate connectivity between the satellite and terrestrial cellular links and enable a seamless transition when switching traffic between such links without switching or breaking sessions.  The Examiner respectfully disagrees and believes that the amended limitations are disclosed in the teachings of Davies et al.  As noted by the Applicant’s remarks, Davies et al. teaches it user device 210 having applications associated with SD-WAN capabilities to ensure ubiquitous and continuous communication with a service or application of the networks 220 (See page 3 paragraph 22 of Davies et al.).  Davies et al. also discloses concurrent or simultaneous communication links to different networks being maintained by the user device for an application having multiple instances hosted by the different networks 220 (See page 2 paragraph 14 and page 5 paragraph 46 of Davies et al.).  Davies et al. further discloses the networks 220 having corresponding gateways 230 that coordinate with one another to ensure continuous traffic communication with the user device including ensuring that instances of an application respectively run on the different networks are synchronized as well as coordinating switching between the networks by the user device 210 (See page 7 paragraph 64 of Davies et al.).  Thus, it is believed that this coordination between networks providing for concurrent application instances in the different networks and for switching between the networks is equivalent to the claimed “maintaining connectivity in both the satellite and terrestrial cellular links concurrently and enabling a seamless transition when switching traffic between the satellite and terrestrial cellular links without switching or breaking sessions”.  Therefore, rejections of amended claims based on the teachings of Davies et al. are maintained.
Dependent claim 17 and independent claim 18 have also been amended with a new limitation directed towards the antenna being a “flat-panel electronically-steerable antenna aperture”.  It is believed that these amended limitations are rendered obvious in view of newly cited Torres et al. (U.S. Patent US 10,476,585 B1).  Specifically Torres et al. discloses use of a steerable antenna that may be a flat panel antenna that is electronically pointed (See column 2 lines 57-59 and column 7 lines 30-41 of Torres et al.).  Torres et al. discloses that such an antenna has the advantage of allowing for rapid aiming (See column 7 lines 39-41 of Torres et al. for reference to this advantage).  Thus, it is believed that these limitations regarding the claimed antenna are rendered obvious in view of these teachings of Torres et al.
Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (U.S. Publication US 2019/0150080 A1) in view of Reis (U.S. Publication US 2017/0006620 A1), Zavesky et al. (U.S. Publication US 2019/0387000 A1), and Tofighbakhsh et al. (U.S. Publication US 2020/0186449 A1).
With respect to claim 1, Davies et al. discloses a communications framework comprising: an edge appliance comprising a satellite modem interconnect for coupling to a satellite modem external to the edge appliance, a cellular modem interconnect for coupling to a cellular modem external to the edge appliance (See the abstract, page 3 paragraphs 23-25, page 4 paragraph 33, page 4 paragraph 40, page 5 paragraphs 45-46, and Figures 1-3 of Davies et al. for reference to a network, which is a communications framework, comprising a user device, which is an edge appliance, comprising two or more radios, which are interconnects, including a radio to couple to a satellite of a satellite network and a radio to couple to a base station of a cellular terrestrial mobile network).  Davies et al. also discloses a processing node coupled comprising a router to switch traffic between the satellite modem interconnect and the cellular modem interconnect when the edge appliance communicates with a public data network using a satellite link or a terrestrial cellular link, respectively (See page 3 paragraph 29, page 4 paragraph 33, page 6 paragraphs 56-57, page 63-64 and Figures 3-4 of Davies et al. for reference to the user device comprising a processor executing processes including selecting the first network, i.e. a terrestrial cellular network, or the second network, i.e. a satellite network, for traffic communication and transmitting traffic via a radio of the user device associated with the selected network, such that the processor acts as a router routing traffic to the cellular or satellite radios according to the selected network).  Davies et al. further discloses a wide area network (SD-WAN) to manage connectivity between the satellite and terrestrial cellular links by maintaining connectivity in both the satellite and terrestrial cellular links concurrently and enabling a seamless transition when switching traffic between the satellite and terrestrial cellular links without switching or breaking sessions (See page 2 paragraph, 14 page 3 paragraph 22, page 5 paragraph 46, and page 7 paragraph 64 of Davies et al. for reference to a user device 210 having applications associated with SD-WAN capabilities to ensure ubiquitous and continuous communication with a service or application of the networks, for reference to concurrent or simultaneous communication links to different networks being maintained by the user device for an application having multiple instances hosted by the different networks 220, and for reference to the networks 220 having corresponding gateways 230 that coordinate with one another to ensure continuous traffic communication with the user device including ensuring that instances of an application respectively run on the different networks are synchronized as well as coordinating switching between the networks by the user device 210).  Davies et al. also discloses a connectivity platform configured for connection to the edge appliance, the connectivity platform comprising a broker/integrator component configured to operate as a broker and an integrator between the edge appliance and both connectivity service providers and business support systems that perform subscription management to enable the edge appliance access to the satellite and terrestrial cellular links (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al. for reference to the processor also executing processes of a connectivity platform comprising a broker/integrator component including registering with multiple subscribed networks regulated by different service providers involving different subscriptions and associated agreements/contracts including different subscription fees mapped to the user device).  Although Davies et al. does disclose a user device having radios coupling to different networks, and although Davies et al. discloses its user device having a processor routing traffic to radios associated with selected networks, Davies et al. does not disclose any specific structure of the different radios.  Specifically, Davies et al. does not disclose a switch coupled to the satellite and cellular modem interconnects.  However, Reis, in the field of communications, discloses a portable communications device for communications with two or more communications systems including a cellular communication system and a satellite communication system, wherein the device includes a processor and connectors are disposed between a cellular RF unit and a satellite RF unit, that act as a switch used to traffic between the cellular RF unit and the satellite RF unit (See the abstract, page 5 paragraphs 72-73, page 8 paragraphs 106-107, and Figure 12 of Reis for reference to this structure and functionality of the personal communications device).  Using the switch structure taught by Reis has the advantage of allowing traffic to be dynamically switched between different RF units of the device according to the current operating mode of the device.  Further, since Davies et al. does not disclose any specific structure of its radios within its user device, one of ordinary skill in the art would have been motivated to look elsewhere in order to see how the radios could be implemented and interconnected within the user device.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Reis, to user the switch structure between RF units, as taught by Reis, within the system and method of Davies et al., with the motivation being to allowing traffic to be dynamically switched between different RF units of a device according to the current operating mode of the device.  Additionally, although Davies et al. does disclose its processor performing functions of a connectivity platform to manage subscriptions between service providers of its cellular and satellite networks (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al.), Davies et al. does not specifically disclose wherein the connectivity platform comprises a cloud-based microservices architecture.  However, Zavesky et al., in the field of communications, discloses a network device effectuating data and context based role management operations via a cloud-based architecture in a software defined network (SDN) having multiple virtual network functions (VNF) implementing functions including WAN optimization, traffic management, and routing for networks including cellular and satellite networks (See page 1 paragraph 5, pages 1-2 paragraph 24-26, page 6 paragraph 58, and Figure 1A of Zavesky et al. for reference to the cloud-based architecture including VNFs performing these functions).  Using such an architecture has the advantage of allowing data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled (See page 1 paragraphs 1-5 of Zavesky et al. for reference to these advantages).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Zavesky et al., to combine using a cloud-based architecture including VNFs, as taught by Zavesky et al., within the system and method of Davie et al., with the motivation being to allow data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled.  Further, although Zavesky et al. does teach a microservices architecture using VNGs to perform a range of wireless network services, the combination does not specifically disclose the use of autonomous agents in enclaves.  However Tofighbakhsh et al., in the field of communications, discloses software agents implanted inside VNFs and grouped in different collector devices (i.e. enclaves) providing network operation services (See page 7 paragraph 63 and Figure 2A of Tofighbakhsh et al.).  Using such an architecture has the advantage of allowing autonomous agents implementing network functions to be programmed and controlled by a simple control APIs (See page 7 paragraph 64 of Tofighbakhsh et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Tofighbakhsh et al., to combine using software agents implanted inside VNFs and grouped in different collector devices, as taught by Tofighbakhsh et al., within the system and method of Davie et al., with the motivation being to allow autonomous agents implementing network functions to be programmed and controlled by a simple control APIs.
With respect to claim 2, Davies et al. discloses wherein the processing node is configured to switch between use of the satellite and terrestrial cellular links when the edge appliance is mobile to maintain a connection to the data network (See page 7 paragraph 61 of Davies et al. for reference to switching between selection of the terrestrial cellular network and the satellite network as the user device moves between areas to ensure continuous traffic communication).
With respect to claim 4, as shown above in the rejection of claim 1, Zavesky et al. and Tofighbakhsh et al. both render obvious wherein the microservices architecture provides virtual network functions (VNFs).  Thus this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 5, as shown above in the rejection of claim 1, Zavesky et al. renders obvious wherein the VNFs comprise wide area network (WAN) optimization, content management, and dynamic routing policies for the edge appliance.  Thus this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 6, as shown above with respect to the rejection of claim 1, Zavesky et al. renders obvious using a microservices architecture, as claimed.  Davies et al. discloses also discloses making routing decisions for the edge appliance based on traffic shaping and steering (See page 3 paragraph 22, page 6 paragraph 53, and page 6 paragraph 58 of Davies et al. for reference to using software defined wide area network (SD-WAN) capabilities to make routing decisions between networks based on measured traffic shaping metrics, i.e. error rate, packet loss rate, and other similar performance characteristics).
With respect to claim 7, Davies et al. discloses wherein the traffic shaping and steering comprises software-defined wide area network (SD-WAN) traffic shaping and steering (See page 3 paragraph 22, page 6 paragraph 53, and page 6 paragraph 58 of Davies et al. for reference to using software defined wide area network (SD-WAN) capabilities to make routing decisions).
With respect to claim 8, Davies et al. discloses wherein the traffic shaping and steering is based on content and data type (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the traffic).
	With respect to claim 9, Davies et al. discloses wherein the software-defined wide area network (SD-WAN) traffic shaping and steering is operable to identify traffic demand for a Attorney Docket No. 9552P12057type of content and determine whether the to the satellite link or the terrestrial cellular link is to route the type of content (See pages 5-6 paragraphs 51-53 and page 6 paragraph 59 of Davies et al. for reference to using SD-WAN to select the satellite network of the cellular network based on available network bandwidth and throughput requirements of the traffic).
	With respect to claim 10, as shown above with respect to the rejection of claim 1, Zavesky et al. renders obvious using a microservices architecture comprising a plurality of enclaves, i.e. VNFs, to perform the functions as claimed.  Davies et al. also discloses a network management enclave to provide network management for interfacing the edge appliance to the public data network, including logic to make routing decisions for the edge appliance based on traffic shaping and steering (See page 4 paragraph 33 and page 6 paragraphs 56-58 of Davies et al. for reference to the processor executing functions including using SD-WAN to route data to select networks according to traffic shaping and steering).  Davies et al. further discloses an application management enclave to provide data management and content management for interfacing the edge appliance to the public data network (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the application).  Additionally, Zavesky et al. discloses its VNFs also including a security management enclave to provide security management for interfacing the edge appliance to the public data network (See page 2 paragraph 25 of Zavesky et al. for reference to a VNF providing a security functionality).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 11, Davies et al. discloses wherein the router is configured to maintain connection to the public data network by switching traffic between the satellite modem interconnect and the cellular modem interconnect prior to when the edge appliance arrives at a location in response to predicting that a connection to one of either the satellite link or the terrestrial cellular link will not be available when the edge appliance is at the location (See page 7 paragraph 61 of Davies et al. for reference to processor acting as a router by switching between selection of the terrestrial cellular network and the satellite network as the user device moves between areas to ensure continuous traffic communication based predicting that the user device is approaching a particular area where the terrestrial cellular network has little to zero coverage).
	With respect to claims 12 and 13, although Davies et al. does disclose its user device in communication with various types of networks (See page 3 paragraph 23 of Davies et al.), Davies et al. does not specifically disclose wherein the edge appliance further comprises a communication interface for access by a local network comprising a Bluetooth interface, a Wi-Fi interface or a direct Ethernet interface.  However, Reis discloses its device including WiFi and Bluetooth RF units in addition to cellular and satellite RF units (See page 5 paragraphs 72-73 and Figure 12 of Reis).  The use of Wi-Fi and Bluetooth RF units provides the additional ability for the device to communicate with WLANs using Wi-Fi and Bluetooth standards.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Reis, to combine using Wi-Fi and Bluetooth RF units, as taught by Reis, within the system and method of Davie et al., with the motivation being to provide the additional ability for a device to communicate with WLANs using Wi-Fi and Bluetooth standards.
	With respect to claim 14, Davies et al. discloses wherein the edge appliance is communicably connected simultaneously to a satellite link using the satellite modem interconnect and to a terrestrial cellular link using cellular modem interconnect when switching traffic being communicated between the edge appliance and the public data network (See page 2 paragraph 14 and page 5 paragraph 46 of Davies et al. for reference to the user device using satellite and cellular communication links concurrently or simultaneously to ensure continuous access to a service).
	With respect to claims 15 and 16, Davies et al. discloses wherein the router is configured to switch traffic based on conditions of the satellite link and the terrestrial cellular link wherein the conditions comprise link performance metrics (See page 6 paragraph 58 of Davies et al. for reference to the processor selecting and switching between the cellular and satellite links based on performance monitoring of the links including error rate, packet loss rate, etc. which are performance metrics of the links).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. in view of Reis, Zavesky et al., and Tofighbakhsh et al., and in further view of Torres et al. (U.S. Patent US 10,476,585 B1).

With respect to claim 17, although Davies et al. does disclose using a satellite radio, i.e. a satellite modem (See page 3 paragraphs 23-25 and Figures 1 and 2 of Davies et al.), wherein such a radio is known in the art to include and antenna, and although Reis does illustrate its satellite RF unit having an antenna aperture (See Figure 12 of Reis), the combination does not specifically disclose a flat-panel electronically-steerable antenna aperture.  However, Torres et al., in the field of communications, discloses use of a steerable antenna that may be a flat panel antenna that is electronically pointed (See column 2 lines 57-59 and column 7 lines 30-41 of Torres et al.).  Torres et al. discloses that such an antenna has the advantage of allowing for rapid aiming (See column 7 lines 39-41 of Torres et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Torres et al., to combine using a steerable antenna that may be a flat panel antenna that is electronically pointed, as taught by Torres et al., within the system and method of Davies et al., with the motivation being to allow for rapid aiming.
With respect to claim 18, Davies et al. discloses a communications framework comprising: an edge appliance comprising a satellite modem interconnect for coupling to a satellite modem external to the edge appliance, a cellular modem interconnect for coupling to a cellular modem external to the edge appliance (See the abstract, page 3 paragraphs 23-25, page 4 paragraph 33, page 4 paragraph 40, page 5 paragraphs 45-46, and Figures 1-3 of Davies et al. for reference to a network, which is a communications framework, comprising a user device, which is an edge appliance, comprising two or more radios, which are interconnects, including a radio to couple to a satellite of a satellite network and a radio to couple to a base station of a cellular terrestrial mobile network).  Davies et al. also discloses a processing node coupled comprising a router to switch traffic between the satellite modem interconnect and the cellular modem interconnect when the edge appliance communicates with a public data network using a satellite link or a terrestrial cellular link, respectively (See page 3 paragraph 29, page 4 paragraph 33, page 6 paragraphs 56-57, page 63-64 and Figures 3-4 of Davies et al. for reference to the user device comprising a processor executing processes including selecting the first network, i.e. a terrestrial cellular network, or the second network, i.e. a satellite network, for traffic communication and transmitting traffic via a radio of the user device associated with the selected network, such that the processor acts as a router routing traffic to the cellular or satellite radios according to the selected network).  Davies et al. further discloses a wide area network (SD-WAN) to manage connectivity between the satellite and terrestrial cellular links by maintaining connectivity in both the satellite and terrestrial cellular links concurrently and enabling a seamless transition when switching traffic between the satellite and terrestrial cellular links without switching or breaking sessions (See page 2 paragraph, 14 page 3 paragraph 22, page 5 paragraph 46, and page 7 paragraph 64 of Davies et al. for reference to a user device 210 having applications associated with SD-WAN capabilities to ensure ubiquitous and continuous communication with a service or application of the networks, for reference to concurrent or simultaneous communication links to different networks being maintained by the user device for an application having multiple instances hosted by the different networks 220, and for reference to the networks 220 having corresponding gateways 230 that coordinate with one another to ensure continuous traffic communication with the user device including ensuring that instances of an application respectively run on the different networks are synchronized as well as coordinating switching between the networks by the user device 210).  Davies et al. also discloses a connectivity platform configured for connection to the edge appliance, the connectivity platform comprising a broker/integrator component configured to operate as a broker and an integrator between the edge appliance and both connectivity service providers and business support systems that perform subscription management to enable the edge appliance access to the satellite and terrestrial cellular links (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al. for reference to the processor also executing processes of a connectivity platform comprising a broker/integrator component including registering with multiple subscribed networks regulated by different service providers involving different subscriptions and associated agreements/contracts including different subscription fees mapped to the user device).  Although Davies et al. does disclose a user device having radios coupling to different networks, and although Davies et al. discloses its user device having a processor routing traffic to radios associated with selected networks, Davies et al. does not disclose any specific structure of the different radios.  Specifically, Davies et al. does not disclose a switch coupled to the satellite and cellular modem interconnects and a terminal communicably coupled to the edge appliance, the terminal having a satellite modem and an antenna aperture coupled to the satellite modem.  However, Reis, in the field of communications, discloses a portable communications device for communications with two or more communications systems including a cellular communication system and a satellite communication system, wherein the device includes a processor and connectors are disposed between a cellular RF unit and a satellite RF unit, that act as a switch used to traffic between the cellular RF unit and the satellite RF unit, with the satellite RF unit being part of a satellite device coupled to eh personal communications device and having an antenna coupled to the satellite RF unit (See the abstract, page 5 paragraphs 72-73, page 8 paragraphs 106-107, and Figure 12 of Reis for reference to this structure and functionality of the personal communications device).  Using the switch structure taught by Reis has the advantage of allowing traffic to be dynamically switched between different RF units of the device according to the current operating mode of the device.  Further, since Davies et al. does not disclose any specific structure of its radios within its user device, one of ordinary skill in the art would have been motivated to look elsewhere in order to see how the radios could be implemented and interconnected within the user device.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Reis, to user the switch structure between RF units, as taught by Reis, within the system and method of Davies et al., with the motivation being to allowing traffic to be dynamically switched between different RF units of a device according to the current operating mode of the device.  Additionally, although Davies et al. does disclose its processor performing functions of a connectivity platform to manage subscriptions between service providers of its cellular and satellite networks (See page 2 paragraph 13, page 3 paragraph 23, pages 5-6 paragraphs 52-53, and page 8 paragraph 77 of Davies et al.), Davies et al. does not specifically disclose wherein the connectivity platform comprises a cloud-based microservices architecture, However, Zavesky et al., in the field of communications, discloses a network device effectuating data and context based role management operations via a cloud-based architecture in a software defined network (SDN) having multiple virtual network functions (VNF) implementing functions including WAN optimization, traffic management, and routing for networks including cellular and satellite networks (See page 1 paragraph 5, pages 1-2 paragraph 24-26, page 6 paragraph 58, and Figure 1A of Zavesky et al. for reference to the cloud-based architecture including VNFs performing these functions).  Using such an architecture has the advantage of allowing data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled (See page 1 paragraphs 1-5 of Zavesky et al. for reference to these advantages).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Zavesky et al., to combine using a cloud-based architecture including VNFs, as taught by Zavesky et al., within the system and method of Davie et al., with the motivation being to allow data and responsibilities, i.e. access rights etc., within networks to be more efficiently handled.  Further, although Zavesky et al. does teach a microservices architecture using VNGs to perform a range of wireless network services, the combination does not specifically disclose the use of autonomous agents in enclaves.  However Tofighbakhsh et al., in the field of communications, discloses software agents implanted inside VNFs and grouped in different collector devices (i.e. enclaves) providing network operation services (See page 7 paragraph 63 and Figure 2A of Tofighbakhsh et al.).  Using such an architecture has the advantage of allowing autonomous agents implementing network functions to be programmed and controlled by a simple control APIs (See page 7 paragraph 64 of Tofighbakhsh et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Tofighbakhsh et al., to combine using software agents implanted inside VNFs and grouped in different collector devices, as taught by Tofighbakhsh et al., within the system and method of Davie et al., with the motivation being to allow autonomous agents implementing network functions to be programmed and controlled by a simple control APIs.  As shown above, Zavesky et al. renders obvious using a microservices architecture comprising a plurality of enclaves, i.e. VNFs, to perform the functions as claimed.  Davies et al. also discloses a network management enclave to provide network management for interfacing the edge appliance to the public data network, including logic to make routing decisions for the edge appliance based on traffic shaping and steering (See page 4 paragraph 33 and page 6 paragraphs 56-58 of Davies et al. for reference to the processor executing functions including using SD-WAN to route data to select networks according to traffic shaping and steering).  Davies et al. further discloses an application management enclave to provide data management and content management for interfacing the edge appliance to the public data network (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the application).  Additionally, Zavesky et al. discloses its VNFs also including a security management enclave to provide security management for interfacing the edge appliance to the public data network (See page 2 paragraph 25 of Zavesky et al. for reference to a VNF providing a security functionality).  Finally, although Davies et al. does disclose using a satellite radio, i.e. a satellite modem (See page 3 paragraphs 23-25 and Figures 1 and 2 of Davies et al.), wherein such a radio is known in the art to include and antenna, and although Reis does illustrate its satellite RF unit having an antenna aperture (See Figure 12 of Reis), the combination does not specifically disclose a flat-panel electronically-steerable antenna aperture.  However, Torres et al., in the field of communications, discloses use of a steerable antenna that may be a flat panel antenna that is electronically pointed (See column 2 lines 57-59 and column 7 lines 30-41 of Torres et al.).  Torres et al. discloses that such an antenna has the advantage of allowing for rapid aiming (See column 7 lines 39-41 of Torres et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Torres et al., to combine using a steerable antenna that may be a flat panel antenna that is electronically pointed, as taught by Torres et al., within the system and method of Davies et al., with the motivation being to allow for rapid aiming.
With respect to claim 19, Davies et al. discloses wherein the traffic shaping and steering comprises software-defined wide area network (SD-WAN) traffic shaping and steering (See page 3 paragraph 22, page 6 paragraph 53, and page 6 paragraph 58 of Davies et al. for reference to using software defined wide area network (SD-WAN) capabilities to make routing decisions).
	With respect to claim 20, Davies et al. discloses wherein the traffic shaping and steering is based on content and data type (See page 6 paragraph 57 of Davies et al. for reference to selecting a network based on application type, i.e. content and data type, of an application to select the best network for the traffic).
	With respect to claim 21, Davies et al. discloses wherein the software-defined wide area network (SD-WAN) traffic shaping and steering is operable to identify traffic demand for a Attorney Docket No. 9552P12057type of content and determine whether the to the satellite link or the terrestrial cellular link is to route the type of content (See pages 5-6 paragraphs 51-53 and page 6 paragraph 59 of Davies et al. for reference to using SD-WAN to select the satellite network of the cellular network based on available network bandwidth and throughput requirements of the traffic).
	With respect to claim 22, Davies et al. discloses wherein the terminal is coupled to a vehicle (See page 3 paragraph 21 of Davies et al. for reference to the user device being a control console of a vehicle).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461